 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   SUSAN VOGT,                                          Case No.: 1:17-cv-01580-LJO-JLT
12                         Plaintiffs,                    ORDER CLOSING CASE

13          vs.

14   MINNESOTA LIFE INSURANCE COMPANY
     and DOES 1 through 10, inclusive,
15                         Defendants.
16

17          The parties have stipulated to the action being dismissed with prejudice. (Doc. 41) Federal
18   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of
19   the Court. Because all parties who have appeared in the action signed the stipulation, it “automatically
20   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly,
21   the Clerk of Court is DIRECTED to close this action.
22
     IT IS SO ORDERED.
23

24      Dated:     August 2, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
